DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/19/2022 has been entered and accepted. The amendments with regard to the 35 U.S.C. 112(f) claim interpretations have been accepted and the claim interpretations withdrawn. The amendment with regard the 35 U.S.C. 112(d) rejection has been accepted and the rejection withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection is made over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A) and KATA (US 20090084235 A1). A full rejection can be found below.
	The examiner notes that although the applicant does not specifically recite the term “rotor” in the specification or show said term in the drawings, the term is accepted and will not be considered new matter based on the Applicant concession that such a mechanism used to rotate a housing or any kind of mechanical structure is well known to one of ordinary skill in the art (see page 6 of remarks filed 05/19/2022).
Claim Interpretation
The term “if one of” in claims 1 and 13 is interpreted as being satisfied by any one of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim. This interpretation is supported by the fact that one of the listed options “the first adjustment angle is smaller than a defined first tolerance and the second adjustment angle is smaller than the second tolerance” is a limitation which would be satisfied by either of the other two options, making it redundant if all of the options are to be considered simultaneously.
The term “and/or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A) and KATA (US 20090084235 A1).
Regarding claim 1, Gheorghe teaches an apparatus (100) for machining a workpiece with a laser beam (101) [Figures 4a and 4b], the apparatus (100) comprising: 
a laser unit [light source 8] for providing the laser beam (101) [Paragraph 159; light source 8 preferably a laser]; 
a rotatable housing (102) [Paragraphs 153-154; liquid jet-generating element 4 can be displaced and can move in more than one plane] housing a nozzle (302) [nozzle of the liquid chamber 14] for providing a pressurized fluid jet (103) [Figures 4-5; nozzle of the liquid chamber 14 is part of the liquid jet generating element 4], and an optical element (204) for coupling the laser beam (101) into the fluid jet (103) [Figure 4 Paragraph 160; light beam has its focus on the nozzle of the liquid chamber and is thus coupled into the liquid jet], 
an angle determining unit (105) [Paragraph 107; device for detecting first and second state of the liquid jet in different spatial constellation] configured to determine a first angle between the fluid jet (103) and the y-axis and/or a second angle between the fluid jet (103) and the x-axis [Paragraph 141];
Paragraph 113 teaches that the collision element has a plate-shaped part and a measuring point. Paragraph 92 teaches that sharp edge 2a serves as a measuring point. Figure 2a-f also include a variety of drawings of the collision element, of which some are cross shaped.
the data evaluation can be easily implemented with computer support (Paragraph 70)
Gheorghe fails to teach:
a rotor (104) configured to rotate the rotatable housing (102) around an x-axis and/or around a y-axis, in order to tilt the fluid jet in space against respectively the x-axis and/or the v-axis; 
and a computer configured to control the rotor (104) to automatically adjust the first angle and/or the second angle during the machining process of the workpiece, wherein the computer is configured to: 
- calculate (603) a first adjustment angle by a difference between a defined first target angle and the first angle and/or calculating a second adjustment angle by a difference between a defined second target angle and the second angle; and 
- control the rotor (104) to rotate (503, 604) the fluid jet (103) by the first adjustment angle around the x-axis and/or by the second adjustment angle around the y-axis; 
wherein the computer is further configured to not control the rotor (104) to rotate (503, 604) the fluid jet (103), if one of: 
- the first adjustment angle is smaller than a defined first tolerance, 
- the second adjustment angle is smaller than a defined second tolerance, 
- the first adjustment angle is smaller than the first tolerance and the second adjustment 2angle is smaller than the second tolerance.
KITO teaches a method and device for water jetting, comprising:
a rotor (104) [robot or machine tool] configured to rotate the rotatable housing (102) around an x-axis and/or around a y-axis [Paragraph 1; nozzle for injecting high-pressure water is attached to a robot or machine tool which can be controlled and driven in a three-dimensional direction], in order to tilt the fluid jet in space against respectively the x-axis and/or the y-axis [Paragraph 1; nozzle can be rotated around the nozzle mounting center axis];
Examiner notes that applicant has conceded that a rotor or any such mechanism used to rotate a housing or any kind of mechanical structure around one or two axis is well known in the art (see page 6 of remarks filed 05/19/2022), the functions of which the robot or machine tool similarly fulfills.
Since the nozzle can be rotated around the nozzle mounting center axis, it inherently is tilted against either the x-axis or the y-axis as can be seen in Figures 1 and 5.
an angle determining unit (105) [Paragraph 1; output unit of the sensor unit that determines the angle of the jet water flow with respect to the nozzle mounting center axis] configured to determine a first angle between the fluid jet (103) and the y-axis and/or a second angle between the fluid jet (103) and the x-axis [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained];
Page 9 of the Applicant’s specifications state that although the z-axis may define the vertical axis in the applicant’s drawings, this may not necessarily be the case. As such, the mounting center axis B of KITO could be considered as the X or Y axis.
and a computer configured to control the rotor (104) to automatically adjust the first angle and/or the second angle during the machining process of the workpiece [Paragraph 1; output unit 20 outputs calculations to the correction unit 21 to correct the posture of the robot or machine tool so that its z axis coincides with the jet water flow], wherein the computer is configured to: 
Computers as well known in the art as control units used to control the movement of a cutting head as evidenced by Fagan (US 20050172764 A1).
- calculate (603) a first adjustment angle by a difference between a defined first target angle and the first angle [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained] and/or calculating a second adjustment angle by a difference between a defined second target angle and the second angle; and 
Mounting center axis B can be seen in Figure 1.
See claim interpretation above for “and/or”.
- control the rotor (104) to rotate (503, 604) the fluid jet (103) by the first adjustment angle around the x-axis and/or by the second adjustment angle around the y-axis [Paragraph 1; the calculation as a result of the direction and angle of inclination with respect to the nozzle mounting center axis is obtained and the correction unit corrects the posture of the robot so that its axis coincides with the jet water flow]; 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Kito and had the fluid jet automatically adjust based on measured deviations from a target angle. This would have been done to improve the accuracy of a nozzle of a water jet, especially if there the nozzle has a machining or mounting error (Kito Paragraph 1).
	Gheorghe as modified with Kito fails to teach:
wherein the computer is further configured to not control the rotor (104) to rotate (503, 604) the fluid jet (103), if one of: 
- the first adjustment angle is smaller than a defined first tolerance, 
- the second adjustment angle is smaller than a defined second tolerance, 
- the first adjustment angle is smaller than the first tolerance and the second adjustment 2angle is smaller than the second tolerance.
KATA teaches a jetting apparatus and origin correction method, comprising:
obtaining [Paragraph 60] and correcting deviations in the processing top point so that the top point matches the machine top point of the jetting apparatus [Paragraph 61]
defining (601) a first tolerance and/or a second tolerance [Paragraph 54; deviations in the x-axis and y-axis direction is within a predetermined range value], 
wherein the computer is further configured to not control the rotor (104) to rotate (503, 604) the fluid jet (103), if one of: 
- the first adjustment angle is smaller than a defined first tolerance, 
- the second adjustment angle is smaller than a defined second tolerance, 
- the first adjustment angle is smaller than the first tolerance and the second adjustment 2angle is smaller than the second tolerance [Paragraph 54; if the deviation in the x-axis and y-axis is within a predetermined range value, the correction proceeds to the next process].
See claim interpretation above for “if one of:”.
Paragraph 54 further teaches that if the center variation is not within the range value, the correction parameter not interrupted and is instead repeated.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with KATA and have the correction process repeat when the deviation is within not within a predetermined target range. This would have been done to ensure stable processing accuracy (KATA Paragraph 55).

Regarding claim 4, Gheorghe as modified teaches apparatus (100) according to claim 1, wherein 
the angle determining unit (105) [Paragraph 107; device for detecting first and second state of the liquid jet in different spatial constellation] includes a mechanical unit (203) [collision object 2] including a plate (400) [collision object 2] with a sharp edge (401) as a collision element (400) [Paragraph 92; sharp edge 2a that serves as a measuring point], 
the sharp edge (401) being configured to disturb the fluid jet (103) [Paragraphs 92-93; the collision object has at least one sharp edge that serves as a measuring point], when the fluid jet (103) touches the sharp edge (401) [Figure 1b Paragraph 120; state of a liquid jet 1 that has been changed by an edge is referred to as disturbed], 
and a photodetector [photodetector 16] configured to sense light of the laser beam (101) and produce a sensing signal according to the sensed light [Paragraphs 160-163; configured to determine if reflected light of laser beam is above threshold or not and record the signal voltage profile], 
and the angle determining unit (105) is configured to determine an x-position and/or y- position of the fluid jet (103) based on a change of a sensing signal from the photodetector while moving the rotatable housing (102) relative to the mechanical unit (203) in the x-direction and/or y-direction.
Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which these angles are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information detected into the angular position. Paragraphs 173-175 teach how said information on the angular position is gathered. Namely, the collision object and fluid jet move relative to other. When there is no interaction between the two, there is practically no signal from the photodetector. When the fluid jet interacts with the reflecting surface 3 of the collision object 2, there is a strong signal from the photodetector. When the fluid jet interacts with the edge of the collision object, there is a small value of reflection from the photodetector. This information can be used to determine the angular position as explained in Paragraphs 178-185.
Kito further teaches:
and the angle determining unit (105) [Paragraph 1; output unit of the sensor unit that determines the angle of the jet water flow with respect to the nozzle mounting center axis] is configured to determine an x-position and/or y- position of the fluid jet (103) [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained] based on a change of a sensing signal from the photodetector [Paragraph 1; light emitting module 11X and a sensor unit is used to calculated the distance] while moving the rotatable housing (102) relative to the mechanical unit (203) in the x-direction and/or y-direction [Paragraph 1; light receiving module 11X is used and the nozzle is swiveled around the nozzle mounting center axis and the jet water flow is measured at equal angles].
Same motivation as claim 1.

Regarding claim 6, Gheorghe as modified teaches apparatus (100) according to claim 4, wherein 
	the collision element (400) [Figure 2d; collision object 2] is ring-shaped or cross-shaped [Figure 2d; cross-shaped].
See claim interpretation above for “or”.

	Regarding claim 7, Gheorghe as modified teaches the apparatus (100) according to claim 4, further comprising 
a machining surface (304) [Figure 4a; workpiece 6] configured to mount the workpiece [workpiece holder 5], wherein 3the mechanical unit (203) [collision object 2] includes or is attached to the machining surface (304) [Paragraph 153; collision object 2 is attached to the workpiece 6].

	Regarding claim 8, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
	the angle determining unit (105) [collision object 2] further includes a motor (202) [Paragraph 18; stepper motor] configured to move the mechanical unit (203) relative to the rotatable housing (102) in the x-, y- and z-direction [Paragraphs 17-18; change in constellation of which only one parameter is changed in each succession].
See claim interpretation above for “movement unit”.
Paragraph 18 teaches that counters on a stepper motor [otherwise known as a translation motor] are used to record the change in constellation between a fluid jet and collision object and that the stepper motor facilitates the change in constellation. 
Kito further teaches:
the angle determining unit (105) [Paragraph 1; output unit of the sensor unit that determines the angle of the jet water flow with respect to the nozzle mounting center axis] further includes a motor (202) configured to move the mechanical unit (203) relative to the rotatable housing (102) in the x-, y- and z-direction [Paragraph 1; correction unit 21 corrects the posture of the robot or machine tool so that its z axis coincides with the jet water flow].
	Paragraph 1 further teaches that the nozzle is attached to a robot or a machine tool that can be controlled and driven in a three-dimensional direction for processing.
	Same motivation as claim 1.

	Regarding claim 9, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein:
	the computer is configured to control the angle determining unit (105) [collision object 2] to determine an x-position and/or y-position of the fluid jet (103) at two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102), in order to determine respectively the first angle and/or second angle.
Paragraph 34 teaches the preferred measurement method is measuring the position in a plane, which includes the x-position and/or y-position, using the collision object before changing the z-position of the collision object and measuring again to determine orientation and angular position of the water jet. In Gheorghe as modified, the processing unit would control the position of the determining unit and perform this change to determine the angular position (first/second angle) of the water jet.
Kito further teaches:
the computer is configured to control the angle determining unit (105) to determine an x-position and/or y-position of the fluid jet (103) at two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102), in order to determine respectively the first angle and/or second angle [Paragraph 1; one circle at the specific point and another circle is obtained by changing the height of the nozzle and the two points are obtained from the position coordinates of both circles at the same angle position].
Paragraph 1 further teaches that using this straight line and the nozzle mounting center axis, the inclination direction and angle of the jet water flow center line with respect to the nozzle mounting center axis can be determined.
	Same motivation as claim 1.

	Regarding claim 10, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein 
the photodetector [photodetector 16] is arranged to sense light (301) of the laser beam (103) [Paragraphs 160-163; configured to determine if reflected light of laser beam is above threshold or not] reflected from the mechanical unit (203) [Paragraphs 51 and 162; reflected from the mechanical unit], a machining surface (304) or the workpiece.
See claim interpretation above for “or”.
	Paragraph 51 teaches that the collision object also has a number of flat surfaces which reflect light. Paragraph 162 teaches when a jet of liquid hits the reflecting surface, the light is directed back through the jet of liquid to the photodetector 16.

	Regarding claim 11, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein 
	the photodetector [photodetector 16] is integrated into the rotatable housing (102) [Figure 5].
Figure 5 shows that the photodetector 16 is integrated into the water-jet guided laser processing machine as the light bounces back through the liquid chamber 14 to reach the photodetector.
	Further, the MPEP teaches that making a device integral would merely be a matter of obvious engineering choice unless there is a specific need for or unexpected result of said integration. MPEP2144.04VB.

	Regarding claim 12, Gheorghe as modified teaches the apparatus (100) according to claim 4, wherein
	the photodetector [photodetector 16] is arranged to sense light (301) of the laser beam (101) back-propagating through the fluid jet (103) [Paragraph 162; returns via the jet of liquid 1].

Regarding claim 13, Gheorghe teaches a method (500) for angle adjustment of a pressurized fluid jet (103) guiding a laser beam (101) for machining a workpiece [Figures 4a and 4b], the method (500) comprising 
providing (501) the fluid jet (103) [jet of liquid] and coupling the laser beam (101) into the fluid jet (103) [Paragraph 9; liquid jet guides a laser beam], 4
determining (502) a first angle between the fluid jet (103) and a y-axis and/or a second angle between the fluid jet (103) and an x-axis [Paragraph 141],
Paragraph 15 teaches that the measuring device needs to be mounted so that the relationship calculated between the fluid jet and the collision object can be related to objects independent of those two. Paragraph 18 teaches that counters on a stepper motor are used to record the change in constellation between a fluid jet and collision object and that the stepper motor facilitates the change in constellation. 
Paragraph 141 teaches that the angular position of the liquid jet can be determined by four angles of which are determined through known information and interaction between the fluid jet and the collision object. Paragraph 178-185 and Figures 7a-d explain how to convert the information gathered by interaction between the fluid jet and the collision object into the angular position. It is important to note that when the relative movement of the liquid jet is measured, only the movement in one dimension is considered (Paragraph 177). This means that the angular position calculated is the angular position of (or angle between the liquid jet and) either the x-axis, y-axis, or z-axis depending on which dimension the liquid jet is moved in.
	Gheorghe fails to teach: 
automatically adjusting the first angle and/or the second angle during the machining process of the workpiece by: 
defining (601) a first target angle and/or a second target angle, 
calculating (603) a first adjustment angle by a difference between the first target angle and the first angle and/or calculating a second adjustment angle by a difference between the second target angle and the second angle
rotating (503, 504) the fluid jet (103) by the first adjustment angle around the x-axis and/or by the second adjustment angle around the y-axis, 
defining (601) a first tolerance and/or a second tolerance, 
and interrupting the method (600), before rotating (503, 604) the fluid jet (103), if one of: 
the first adjustment angle is smaller than the first tolerance; 
the second adjustment angle is smaller than the second tolerance; 
or the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance.
KITO teaches a method and device for water jetting, comprising:
determining (502) a first angle between the fluid jet (103) and a y-axis and/or a second angle between the fluid jet (103) and an x-axis [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained]
Page 9 of the Applicant’s specifications state that although the z-axis may define the vertical axis in the applicant’s drawings, this may not necessarily be the case. As such, the mounting center axis B of KITO could be considered as the X or Y axis.
automatically adjusting the first angle and/or the second angle [Paragraph 1; inclination direction and angle of the center line of the jet water flow with respect to the nozzle mounting center axis of the robot are measured and the control axis in the nozzle mounting center axis direction of the robot is corrected and processed so that that it coincides with the center line of the jet water flow] during the machining process of the workpiece [Paragraph 1 Page 4 Lines 144-147; measurement and posture correction is performed at each start of machining a workpiece or at any time] by: 
defining (601) a first target angle and/or a second target angle [Figure 1 Paragraph 1; mounting center axis B is the target angle], 
calculating (603) a first adjustment angle by a difference between the first target angle and the first angle [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained] and/or calculating a second adjustment angle by a difference between the second target angle and the second angle 
rotating (503, 504) the fluid jet (103) by the first adjustment angle around the x-axis and/or by the second adjustment angle around the y-axis [Paragraph 1; the calculation as a result of the direction and angle of inclination with respect to the nozzle mounting center axis is obtained and the correction unit corrects the posture of the robot so that its axis coincides with the jet water flow],
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Kito and had the fluid jet automatically adjust based on measured deviations from a target angle. This would have been done to improve the accuracy of a nozzle of a water jet, especially if there the nozzle has a machining or mounting error (Kito Paragraph 1).
Gheorghe modified with Kito fails to teach:
defining (601) a first tolerance and/or a second tolerance, 
and interrupting the method (600), before rotating (503, 604) the fluid jet (103), if one of: the first adjustment angle is smaller than the first tolerance; the second adjustment angle is smaller than the second tolerance; or the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance.
KATA teaches a jetting apparatus and origin correction method, comprising:
obtaining [Paragraph 60] and correcting deviations in the processing top point so that the top point matches the machine top point of the jetting apparatus [Paragraph 61]
defining (601) a first tolerance and/or a second tolerance [Paragraph 54; deviations in the x-axis and y-axis direction is within a predetermined range value], 
and interrupting the method (600), before rotating (503, 604) the fluid jet (103), if one of: 
the first adjustment angle is smaller than the first tolerance;
the second adjustment angle is smaller than the second tolerance; 
or the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance [Paragraph 54; if the deviation in the x-axis and y-axis is within a predetermined range value, the correction proceeds to the next process].
See claim interpretation above for “if one of:”.
Paragraph 54 further teaches that if the center variation is not within the range value, the correction parameter not interrupted and is instead repeated.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with KATA and have the correction process repeat when the deviation is within not within a predetermined target range. This would have been done to ensure stable processing accuracy (KATA Paragraph 55).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A) and KATA (US 20090084235 A1), and in further view of SONG (CN 104708204 A).
Regarding claim 3, Gheorghe as modified teaches apparatus (100) according to claim 1.
Gheorghe fails to teach:
the rotor (104) is configured to rotate the rotatable housing (102) with a precision of 1 degree or less around the x-axis and/or y-axis.
Song teaches a laser-electric arc composite welding gun, wherein:
the adjusting framework of the invention allows the laser and arc electrodes to be moved in the x, y, and z axis directions
the adjusting precision of the arc electrode is 1 degree
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Song and have the water-jet guided laser processing machine have a precision of 1 degree around the x-axis or the y-axis. Having a precision of this amount when adjusting a device in a laser apparatus is beneficial as having a better precision is known in the art to be desirable.
Furthermore, the examiner notes that it would have been an obvious matter of optimization to improve the precision of a machining unit since the applicant has not disclosed any specific structure on how a precision of 1 degree or less is achieved. Thus, optimizing a machining head to have a precision of 1 degree or less would have been obvious to one of ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763